IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





					    NO. AP-75,113



EX PARTE DAVID WAYNE DEBLANC, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 15,386-A IN THE 75TH DISTRICT COURT
LIBERTY COUNTY


 Per Curiam.


O P I N I O N


	In his subsequent application for a writ of habeas corpus, Applicant claimed that he
is mentally retarded.  We determined that Applicant had met the requirements of Code of
Criminal Procedure Article 11.071, § 5, and we remanded to the trial court for findings of
fact and conclusions of law.  The trial court found that Applicant demonstrated, by a
preponderance of the evidence, that he is mentally retarded.  Ex parte Briseno, 135 S.W.3d
1 (Tex. Crim. App. 2004).  The record supports the trial court's findings.  Id.  Accordingly,
we grant relief.  We reform Applicant's sentence to life imprisonment in the Texas
Department of Criminal Justice Correctional Institutions Division.
DELIVERED: March 16, 2005
DO NOT PUBLISH